    Case 21-03000-sgj Doc 35 Filed 01/22/21              Entered 01/22/21 17:00:46           Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for Highland Capital Management, L.P.


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
Plaintiff,
                                                             §
                                                             §   21-03000-sgj
vs.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT FUND
                                                             §
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                             §
HIGHLAND INCOME FUND, NEXPOINT

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03000-sgj Doc 35 Filed 01/22/21            Entered 01/22/21 17:00:46      Page 2 of 3




STRATEGIC OPPORTUNITIES FUND,
NEXPOINT CAPITAL, INC., AND CLO
HOLDCO, LTD.,

                              Defendants.

                                   NOTICE OF HEARING

       PLEASE TAKE NOTICE that the following matter is scheduled for hearing on Tuesday,

January 26, 2021 at 9:30 a.m. (Central Time) (the “Hearing”) in the above-captioned adversary

proceeding (the “Adversary Proceeding”):

       1.      Plaintiff’s Emergency Motion for a Temporary Restraining Order and
               Preliminary Injunction against Certain Entities Owned and/or Controlled by Mr.
               Dondero [Docket No. 5] (the “Motion”).

       The Hearing on the Motion will be held before The Honorable Stacey G. C. Jernigan,

United States Bankruptcy Judge, at the United States Bankruptcy Court for the Northern District of

Texas (Dallas Division), Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor,

Courtroom No. 1, Dallas, Texas 75242-1496.

                          [Remainder of Page Intentionally Left Blank]




                                                2
 Case 21-03000-sgj Doc 35 Filed 01/22/21       Entered 01/22/21 17:00:46   Page 3 of 3



Dated: January 22, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com
                                           hwinograd@pszjlaw.com

                                   -and-
                                   HAYWARD PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for Highland Capital Management, L.P.




                                           3
